UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22605 Capital Emerging Markets Total Opportunities Fund (Exact Name of Registrant as Specified in Charter) 6455 Irvine Center Drive, Irvine, California 92618 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(949) 975-5000 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Courtney R. Taylor Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, California 92618 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments [logo - Capital Guardian(SM)] Investment portfolio July 31, 2012 unaudited Principal amount Value Percent of Bonds and notes (000) (000) net assets
